Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of amended claim 21 (incorporating claim 26) is withdrawn in view of the Ouyang et al. (Pub No. US 2007/0241367 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 25, 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. (Pub No. US 2007/0241367 A1, hereinafter Ouyang).
	With regards to claim 1, Ouyang teaches a structure, comprising: 
a first semiconductor layer (see Fig. 6, a first semiconductor layer 200); 
a second semiconductor layer vertically overlaying the first semiconductor layer (see Fig. 6, a second semiconductor layer 201); 
a barrier layer vertically separating the first semiconductor layer from the second semiconductor layer (see Fig. 6, barrier layer 13 separating 200 and 201); 

a gate structure adjacent to the third semiconductor layer (see Fig. 6, gate structure 17 adjacent to layer 15); and 
a fourth semiconductor layer between the third semiconductor layer and the gate structure, the fourth semiconductor layer having a semiconductor material different from the third semiconductor layer (see Fig. 6, fourth semiconductor layer 700 between third semiconductor 15 and gate electrode structure 17, fourth semiconductor 700 different from third semiconductor 15);
wherein the barrier layer is a semiconductor material having a larger tunneling barrier than the third semiconductor layer with respect to the first semiconductor layer (see Fig. 2, barrier layer 13 comprised of relaxed SiGe with a higher barrier than third semiconductor layer comprised of tensile strained Si).

With regards to claim 22, Ouyang teaches the structure of claim 21, wherein the semiconductor material of the fourth semiconductor layer includes a conduction band offset with respect to a semiconductor material of the third semiconductor layer (see Fig. 6, semiconductor material from fourth semiconductor layer 700 with a conduction band offset from third semiconductor layer 15 (i.e. different materials with offset bands)).

With regards to claim 24, Ouyang teaches the structure of claim 21, wherein the semiconductor material of the fourth semiconductor layer includes a conduction band offset with respect to a semiconductor material of one or more of the first semiconductor layer or the second semiconductor layer (see Fig. 6, fourth semiconductor 700 with offset to first/second 200 or 201).



With regards to claim 29, Ouyang teaches the structure of claim 21, wherein the third semiconductor layer is positioned between the first semiconductor layer and the second semiconductor layer and the gate structure is also adjacent to at least one of the first semiconductor layer or the second semiconductor layer (see Fig. 6, third layer 15 between first layer 200 and second layer 201, gate structure 17 adjacent to 200 or 201).

With regards to claim 30, Ouyang teaches the structure of claim 29, wherein the fourth semiconductor layer is positioned between the gate structure and the at least one of the first semiconductor layer or the second semiconductor layer that is adjacent to the gate structure (see Fig. 6, fourth layer 700 between gate 17 and 200 or 201).

With regards to claim 31, Ouyang teaches the structure of claim 29, wherein the third semiconductor layer extends by a sidewall of at least one of the first semiconductor layer or the second semiconductor layer (see Fig. 6, third layer 15 extends by a sidewall of 200 or 201).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang as applied to claim 21 above.
With regards to claim 32, Ouyang is silent teaching the structure of claim 21, wherein the first semiconductor layer and the fourth semiconductor layer are III-V compound semiconductors.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a well-known material for its suitability on an intended use (see MPEP 2144.07).  Here, the conductivity properties of a III-V compound such as GaAs or GaN are unique and provide a specific bandgap / conductivity for purposes of a particular application.

With regards to claim 33, Ouyang is silent teaching the structure of claim 32, wherein the first semiconductor layer is InAs, the second semiconductor layer is GaSb, the third semiconductor layer is InAs and the fourth semiconductor layer is one or more of GaAs or InP.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a well-known material for its suitability on an intended use (see MPEP 2144.07).  Here, the conductivity properties of the claimed compounds are unique and provide a specific bandgap / conductivity for purposes of a particular application.

Allowable Subject Matter
Claims 34-41 are allowed.
Claims 23 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML